DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 20-23 and 26-28 are rejected under 35 U.S.C. 103 as unpatentable over Dave et al (US 2017/0341034) in view of Samec et al (US 2017/0015692), Garaj et al (US 2017/0144107) and Huang et al, “Graphene-Based Membranes for Molecular Separation”, J. Phys. Chem. Lett. 2015, 6, 2806-2815.
	 Claims recite filtering black liquor through stacked graphene oxide sheets forming a membrane layer which is supported on a substrate, and wherein the permeability of the membrane would not decrease with time, Claims also recite configurations of membrane such as spiral wound or tubular, membrane area, membrane morphological dimensions, and the % removal of lignin.
	Claim 26 is the broadest, and recites a method of processing black liquor using supported and non-cross-linked graphene oxide membrane to remove at least 90% lignin. Claim also stipulates that the water permeability does not decline after 4 or more days of filtering. Claims 28 and 29 further adds the membrane as stable for 30 or more days, and that the lignin removal is 95% or better. Dave teaches a self-supported graphene oxide membrane, and its teaching include both cross-linked and no-cross-linked membranes. While Dave’s claimed invention is the cross-linked GO membrane, the disclosure includes non-cross-linked embodiments as well, as is clear from the reading of the reference. And Dave teaches that the membrane is useful in filtering black liquor by ultrafiltration or nanofiltration. Thus Dave by itself makes these claims obvious. More details are provided in the paragraphs below.
Dave teaches a graphene nanofiltration or ultrafiltration membrane which is of layered construction (abstract and figures), and teaches that it can be used for black liquor [0063]. The process steps such as providing an input stream is implicit in the process. The structure of the Dave GO membrane is identical to what is claimed and disclosed: stacks of GO sheets on the substrate (figures), the thickness ([0118], claims), working pH >12 [0128], molecular weight cutoff about 250 [0125], pore size 2-5 nm [0142], d-spacing about 3.6 A, and interlayer distance 7-9 A [0157], etc. 
	Regarding the substrate or support for the membrane, Dave teaches that their membrane is strong enough that it is self-supporting, which would anticipate having the substrate for support. MPEP 2131.05. Nonetheless, graphene membranes with support substrate and polysulfone as such substrate are known in the art, as taught by Huang. Huang teaches having poly ether sulfone substrate so as to have very thin graphene membranes. Garaj teaches supporting the graphene layers with a supporting membrane such as polysulfone [0079-0080] for mechanical strength. Thus one of ordinary skill in the art also would have been motivated to have such support for the graphene membrane for the same reason. Therefore, the conditions are implied and membrane performance (removal of lignin, and flux performance) are inherent properties. Notwithstanding, Dave teaches stirred cell system for testing with membrane supported over porous (slit) Parafilm and stainless steel [0166].
Regarding the permeation flux not decreasing with time, this would be an inherent property of the graphene membrane for black liquor, or for lignin. See MPEP 2112.02, and In re King cited therein. Nonetheless, Samec, in a process for filtration of black liquor, teaches in [0056] and fig. 4 that when the molecular weight cutoff is 1 kDa or less, the water flux increases over time for black liquor, which is further evidence of an inherent characteristic of black liquor filtration.
Dependent claims: lignin removed being 90-99% - this would only be a desired outcome for the black water filtration – i.e., complete removal of the contaminants from water. Since the Dave membrane is ultrafiltration and nanofiltration, it would be capable of such removal in a single stage process. Molecular weight of lignin varies from 2,500 to 25,000 Daltons, use of nanofiltration membrane would ensure 100% removal, whereas the use of ultrafiltration would depend on the molecular weight cut-off of the membrane used. The membrane being stable for at least 30 days: Dave teaches cross-linking for the express purpose of providing stability. The 30-day stability is cannot be considered as substantial or unexpected, and the Dave membrane being the same without cross-linking, would be expected to have such stability. See In re King, MPEP 2112.02.
Polysulfone substrate is already shown above. Graphene oxide layer thickness in Dave can be from 100 nm and up to 300 nm – [0118].
Interlayer d-spacing is an inherent characteristic of graphene oxide layers. Dave – example 1 is about 9 A0. Molecular weight cutoff range claimed overlaps nanofiltration.
Regarding the structure of the membrane such as flat sheet or hollow fiber – these are well-known membrane structures and are unpatentable unless otherwise shown. Dave teaches spiral wound [0138]. Membrane area provided would depend on the amount of liquor to be processed and the process flow rate, which can be easily designed by one of ordinary skill.  Spiral wound is well known in the art and is a usable form of the flat sheet membrane and is not patentable. Similarly, hollow fiber membrane module is a usable form of the hollow fiber membranes. For evidence, see Garaj for evidence – [0082].
Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive for the claims that stand rejected.  The cross-linking aspect of Dave membrane has been addressed before and is addressed in the rejection. The rest of the arguments pertain to the allowed claims, and are not commensurate in scope with the rejected claims.
Allowable Subject Matter
Claims 1, 3-12 and 25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777